— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered January 22, 2002, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain improper remarks made by the prosecutor during summation require reversal is unpreserved for appellate review as he either did not object to the remarks, his objection was sustained without a request for a curative instruction, or his objection was sustained and, upon the court’s issuance of a curative instruction, he did not request a further instruction or request a mistrial (see CPL 470.05 [2]; *757People v Heide, 84 NY2d 943, 944 [1994]; People v Medina, 53 NY2d 951, 953 [1981]; People v Persaud, 237 AD2d 538 [1997]). We decline to reach the issue in the exercise of our interest of justice jurisdiction. Altman, J.P., S. Miller, Goldstein and Crane, JJ., concur.